Exhibit 10.14
PLEDGE AMENDMENT
(Tribeca)
     This Pledge Amendment, dated as of December 19, 2008, is delivered pursuant
to Section 4.4(a) (Pledged Collateral) of the Security Agreement, dated as of
December 28, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Security Agreement”) by Tribeca Lending Corp. (the
“Borrower”) and each of the entities listed on the signature pages thereof in
favor of The Huntington National Bank (the “Lender”). The undersigned hereby
agree that this Pledge Amendment may be attached to the Security Agreement and
that the Pledged Collateral listed on this Pledge Amendment shall be and become
part of the Collateral referred to in the Security Agreement and shall secure
all Secured Obligations of the undersigned. Capitalized terms used herein but
not defined herein are used herein with the meanings given them in the Security
Agreement.
PLEDGED TRUST CERTIFICATES:

                      Certificate     Registered Holder   Issuer   No(s).   Date
The Huntington National Bank
  Tribeca Lending Trust Series I   1   December 16, 2008

(Signature Pages Follow)





--------------------------------------------------------------------------------



 



            TRIBECA LENDING CORP., as Borrower
      By:   /s/ Alexander Gordon Jardin         Name:   Alexander Gordon Jardin 
      Title:   Chief Executive Officer     

The undersigned hereby agrees that it will not exercise any of its rights and
remedies as set forth under the Security Agreement in respect to the Pledged
Trust Certificate until the occurrence and during the continuance of an Event of
Default.
Accepted and Agreed
as of the date first above written:
The Huntington National Bank

                  By:   /s/ Alan D. Seitz         Name:   Alan D. Seitz       
Title:   Senior Vice President     

